DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6, is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kajiwara et al. (US 2015/0228936).
Regarding claim 1, Kajiwara et al. disclose an energy storage device comprising:
a case (1, 6) including a case body (1) and a lid (6); and
an electrode terminal (8A or 8B) fixed to the lid (6),

wherein a junction portion (61 or 62) for joining the case body (1) and the lid (6) to each other is formed on a surface of the case adjacent to the electrode terminal (8A or 8B), and
the lid (6) includes a recessed portion (53) disposed along and adjacent to the junction portion (61 or 62) without being disposed between the electrode terminal (8A or 8B) and the junction portion (61 or 62 – see fig. 5).
Regarding claim 2, Kajiwara et al. disclose the lid (6) further includes a gas release valve (10), and
the recessed portion (53) is disposed so as not to overlap with the gas release valve (10) as viewed from an extending direction of the recessed portion (53).
Regarding claim 3, Kajiwara et al. disclose the recessed portion (53) is disposed at a position different from that between the gas release valve (10)  and the junction portion (61 or 62).
Regarding claim 6, Kajiwara et al. disclose the recessed portion (53) is disposed so as to overlap with an internal space of the case (6) as viewed from a normal direction of an outer surface of the lid (1).

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi et al. (US 2014/0255758).
Regarding claim 1, Tsutsumi et al. disclose an energy storage device comprising:
a case (1-3) including a case body (1, 2) and a lid (3); and
an electrode terminal (9) fixed to the lid (3),

wherein a junction portion (@ G) for joining the case body (2) and the lid (3) to each other is formed on a surface of the case adjacent to the electrode terminal (9), and
the lid (3) includes a recessed portion (35) disposed along and adjacent to the junction portion (@ G) without being disposed between the electrode terminal (9) and the junction portion (@ G – see fig. 10).
Regarding claim 2, Tsutsumi et al. disclose the lid (3) further includes a gas release valve (32), and
the recessed portion (35) is disposed so as not to overlap with the gas release valve (32) as viewed from an extending direction of the recessed portion (35).
Regarding claim 3, Tsutsumi et al. disclose the recessed portion (35) is disposed at a position different from that between the gas release valve (32)  and the junction portion (@ G).
Regarding claim 4, Tsutsumi et al. disclose the recessed portion (35) is formed on an outer surface of the lid (3), and
a protrusion (34) extending along the recessed portion (35) is formed on an inner surface of the lid (3).
Regarding claim 5, Tsutsumi et al. disclose the recessed portion (35) is formed by a groove portion (S) extending along the junction portion (@ G).
Regarding claim 6, Tsutsumi et al. disclose the recessed portion (35) is disposed so as to overlap with an internal space of the case (2) as viewed from a normal direction of an outer surface of the lid (3 – see fig. 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0351153
US 2017/0256774

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848